DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charles D Gunter on 4/25/2022.

The application has been amended as follows: 

Claims 1-6 (canceled).

Claim 7 (currently amended): A combination sealing and restraint system for insertion within a 30/60 annular groove provided within a mouth region located adjacent an end opening of a female section of PVC-O plastic pipe capable of both sealing and restraining the female section of pipe to a mating male pipe having an interior surface and an exterior surface, to thereby form a sealed and retrained pipe joint, the sealing and restraint system comprising:

an annular gasket body made of a resilient elastomeric material, the annular gasket body having an inner circumferential region and an outer circumferential region, the annular gasket body being installed within the annular groove provided in the mouth region of the female section of plastic pipe so that the outer circumferential region forms a seal with the mouth region and the inner circumferential region forms a sealing surface for a mating male pipe;

a plurality of arcuate rigid gripping segments extending outwardly from the annular gasket body at a predetermined spacing around the circumference of the annular gasket body; 

wherein the gripping segments are comprised of an inner surface, an outer surface separated by a thickness, a front edge and a rear edge, and opposing end surfaces, and wherein the inner surface of each segment has at least one row of gripping teeth capable of engaging selected points on the exterior surface of the mating male pipe and apply a gripping force to the exterior surface as the male pipe is inserted within the mouth opening of the female pipe during assembly of the pipe joint; 

wherein the outer surface of each gripping segment has a sharp circumferential ridge formed thereon adjacent the rear edge thereof, the sharp ridge being positioned so as to contact the 30/60 annular groove provided in the mouth region of the PVC-O female pipe section during assembly of the pipe joint to prevent further sliding of the male pipe relative to the female pipe after initial gripping of the male pipe has occurred during the assembly of the pipe joint; 

wherein each of the gripping segments has a side chamfered region joined to a relatively straight region on each of the opposing end surfaces thereof, the side chamfered region serving to reduce clash between adjacent gripping segments during installation of the male pipe section within the female pipe section to make up the pipe joint; 

wherein the opposing end surfaces of each of the gripping segments are separated by a predetermined gap at a base region thereof with no filler material being located in the gap, the gap increasing in size at the chamfered region from the rear edge to the front edge thereof in a continuous manner, the size of the gap in both regions being selected to balance ease of assembly versus sealing performance when the pipe joint is assembled, the gap closing during assembly so that at least some contact is made at the base regions of the opposing end surfaces of adjacent gripping segments to thereby further prevent additional sliding of the male pipe relative to the female pipe after initial gripping of the male pipe has occurred during the assembly of the pipe joint; and 

wherein the gripping segments also have rounded rear edges as well as rounds on the end faces to aid in installation. 

Claims 8-10 (canceled)

Claim 11 (previously presented): The combination sealing and restraint system of Claim 7, wherein the gap at the base region of adjacent segments is between about 2 and 10mm. 

Claim 12 (previously presented): The combination sealing and restraint system of Claim 11, wherein there is no rubber section located between the opposing end surfaces of the adjacent gripping segments. 

Claim 13 (original): The combination sealing and restraint system of Claim 7, wherein each of the gripping segments as a plurality of openings therein which constitute lock regions which cooperate with mating portions of the resilient elastomeric material of the gasket body, whereby the gripping segments are mechanically secured to the gasket body.  

Claim 14 (original): The combination sealing and restraint system of Claim 13, wherein the gasket body is injection molded about the gripping segments during manufacture so that the rubber of the gasket body flows into the lock regions of the gripping segments to mechanically secure the gripping segments to the gasket body during the injection molding operation.

Claim 15 (original): The combination sealing and restraint system of Claim 7, wherein the gripping segments and the resilient elastomeric material of the gasket body are chemically bonded together.  

Claim 16 (original): The combination sealing and restraint system of Claim 7, wherein the gripping segments are made of metal.  

Claim 17 (original): The combination sealing and restraint system of Claim 7, wherein there are six or more gripping segments arranged in circumferential fashion about the resilient elastomeric gasket body.  

Claim 18 (currently amended): A combination sealing and restraint system for insertion within a 30/60 annular groove provided within a mouth region located adjacent an end opening of a female section of PVC-O plastic pipe capable of both sealing and restraining the female section of pipe to a mating male pipe having an interior surface and an exterior surface, to thereby form a sealed and retrained pipe joint, the sealing and restraint system comprising:

an annular gasket body made of a resilient elastomeric material, the annular gasket body having an inner circumferential region and an outer circumferential region, the annular gasket body being installed within the annular groove provided in the mouth region of the female section of plastic pipe so that the outer circumferential region forms a seal with the mouth region and the inner circumferential region forms a sealing surface for a mating male pipe;

a plurality of arcuate rigid gripping segments extending outwardly from the annular gasket body at a predetermined spacing around the circumference of the annular gasket body; 

wherein the gripping segments are comprised of an inner surface, an outer surface separated by a thickness, a front edge and a rear edge, and opposing end surfaces, and wherein the inner surface of each segment has at least one row of gripping teeth capable of engaging selected points on the exterior surface of the mating male pipe and apply a gripping force to the exterior surface as the male pipe is inserted within the mouth opening of the female pipe during assembly of the pipe joint; 

wherein the outer surface of each gripping segment has a sharp circumferential ridge formed thereon adjacent the rear edge thereof, the sharp ridge being positioned so as to contact the 30/60 annular groove provided in the mouth region of the PVC-O female pipe section during assembly of the pipe joint to prevent further sliding of the male pipe relative to the female pipe after initial gripping of the male pipe has occurred during the assembly of the pipe joint; 

wherein each of the gripping segments has a side chamfered region joined to a relatively straight region on each of the opposing end surfaces thereof, the side chamfered region serving to reduce clash between adjacent gripping segments during installation of the male pipe section within the female pipe section to make up the pipe joint; 

wherein the opposing end surfaces of each of the gripping segments are separated by a predetermined gap at a base region thereof with no filler material being located in the gap, the gap increasing in size at the chamfered region, from the rear edge to the front edge thereof in a continuous manner, the size of the gap in both regions being selected to balance ease of assembly versus sealing performance when the pipe joint is assembled, the gap closing during assembly so that at least some contact is made at the base regions of the opposing end surfaces of adjacent gripping segments to thereby further prevent additional sliding of the male pipe relative to the female pipe after initial gripping of the male pipe has occurred during the assembly of the pipe joint; 

wherein the gripping segments also have rounded rear edges as well as rounds on the end faces to aid in installation; and

wherein there are twelve gripping segments arranged in circumferential fashion about the resilient elastomeric gasket body, each covering a 29.2⁰ arc so that the segments produce approximately 350.4 degrees of contact with the mating male plastic pipe during assembly of the pipe joint.  

Claim 19 (original): The combination sealing and restraint system of Claim 7, wherein the annular gasket body, when viewed in cross section, includes a leading nose region and a radially inwardly slanting sealing surface which forms a lip seal for engaging the mating male pipe end during insertion.

Claim 20 (currently amended): A method of forming a pipe joint, the method comprising the steps of:

providing a fluid piping system including at least one PVC-O female pipe section having a mouth region adjacent an end opening thereof, the mouth region having a 30/60 annular groove therein, the end opening of the female PVC-O pipe section being sized to receive a mating male plastic pipe section having an interior surface and an exterior surface;

in a post-pipe manufacturing operation, installing a sealing and restraining system within the annular groove provided in the end opening of the female plastic pipe section, the sealing and restraining system having an annular ring-shaped body made at least in part of a resilient elastomeric material, the ring-shaped body having an inner circumferential region and an outer circumferential region, the ring shaped body being installed within the annular groove provided in the mouth region of the female pipe section fitting so that the outer circumferential region forms a seal with the fitting mouth region and the inner circumferential region forms a sealing surface for the mating male pipe section;

wherein a plurality of integrally formed gripping segments are provided for applying a gripping force to a mating male pipe, each having an outer planar surface extend outwardly  from the annular gasket body at a predetermined spacing around the circumference of the annular gasket body, the spacing being sufficient to allow the gasket body to be flexed to thereby allow the sealing and restraint system to be installed in the mouth region of the pipe fitting as a post-manufacturing operation; 

wherein the gripping segments are each comprised of an inner surface, an outer surface separated by a thickness, and opposing end surfaces, and wherein the inner surface of each segment has at least one row of gripping teeth capable of engaging selected points on the exterior surface of the mating male pipe and apply a gripping force to the exterior surface; 

wherein the gripping segments are separated by a predetermined gap, the size of the gap being selected to balance ease of assembly versus sealing performance when the pipe joint is assembled, the gap closing during assembly so that at least some contact is made between the end surfaces of adjacent gripping segments;

wherein the outer surface of each gripping segment is provided with a sharp circumferential ridge formed thereon adjacent the rear edge thereof, the sharp ridge being positioned so as to contact the 30/60 annular groove provided in the mouth region of the PVC-O female pipe section during assembly of the pipe joint to act as a positive stop and thereby prevent further sliding of the male pipe relative to the female pipe after initial gripping of the male pipe has occurred during the assembly of the pipe joint;

wherein each of the gripping segments is also provided with a side chamfered region joined to a relatively straight region on each of the opposing end surfaces thereof, the side chamfered region serving to reduce clash between adjacent gripping segments during installation of the male pipe section within the female pipe section to make up the pipe joint; 

wherein the opposing end surfaces of each of the gripping segments are separated by a predetermined gap at a base region thereof with no filler material being located in the gap, the gap increasing in size at the chamfered region, from the rear edge to the front edge thereof in a continuous manner, the size of the gap in both regions being selected to balance ease of assembly versus sealing performance when the pipe joint is assembled, the gap closing during assembly so that at least some contact is made at the base regions of the opposing end surfaces of adjacent gripping segments to thereby further prevent additional sliding of the male pipe relative to the female pipe after initial gripping of the male pipe has occurred during the assembly of the pipe joint; and

further comprising the steps of thereafter installing a mating male pipe within the end opening of the mouth region of the female plastic pipe section by pushing the male pipe section into the mouth opening of the female pipe section, the sealing and restraint system contacting the external surface of the mating male pipe in order to both seal and restrain the mating male pipe and form a secure joint.


Claim 21-22 (canceled)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VISHAL A PATEL/Primary Examiner, Art Unit 3675